         Case 1:19-cr-00406-DCN Document 19 Filed 12/20/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF IDAHO

(X ) Detention Hearing

MAGISTRATE JUDGE: Candy Wagahoff Dale                      DATE: 12/20/19
DEPUTY CLERK/ESR: Amy Tate                                 TIME: 9:12-10:17 AM

UNITED STATES OF AMERICA vs. Colton Dune Turner
Case No. 1:19-cr-00406-DCN
Counsel for: United States (AUSA): Justin Whatcott
              Defendant: Debra Groberg, retained
              Probation: LaQuisha Pierre-Louis

       (X    ) DETENTION HEARING

WITNESSES:
( ) Government
(X ) Defendant
      1. Steven Turner
EXHIBITS: ( ) Government
             ( ) Defendant

Court noted Defendant’s Materials for Consideration at Detention Hearing, Dkt. 8, and
Government’s Memorandum in Support of Pretrial Detention, Dkt. 11 & 12, were reviewed prior
to hearing.

(X ) Order: Following oral argument by both parties, the Court ordered the Defendant detained.
Government’s Motion for Detention, Dkt. 4, is hereby GRANTED. Detention Order entered.

Defendant’s Materials for Consideration at Detention Hearing, Dkt. 8, shall remain under seal
per the request of defense counsel. Oral ruling as stated on the record.

Defendant’s Motion (Dkt. 15) to Seal Dkt. 11, is taken UNDER ADVISEMENT. Order
forthcoming.
